DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
After the amendments filed 01/06/2021 claims 1, 4, 6-13, 16-18 and 20-26 remain pending.
Status of Claims
Applicant argues that the previous Office Action (mail date 10/26/2020) “Does Not Contain Any Clearly Articulated Rejection of Claims 25 and 26” (See Remarks, pg. 1). The applicant’s arguments are not persuasive. While the applicant is correct in that the previous office action included a typographical error which erroneously omitted claims 25 and 26 from the statement of rejection, the applicant is also correct in that claims 25 and 26 were in fact included with the rejection of the other pending claims in the previous office action. MPEP 1207.03(a) II states:
-There is no new ground of rejection when the basic thrust of the rejection remains the same such that an appellant has been given a fair opportunity to react to the rejection. See In re Kronig, 539 F.2d 1300, 1302-03, 190 USPQ 425, 426-27 (CCPA 1976).-

The previous office action provided applicant with a clearly articulated rejection of claims 25 and 26, including which references were applied and how each were applied. As such the examiner finds that the applicant was given a fair opportunity to react to the rejection, and as such no new ground of rejection is included in the current action.  The typographical error has been corrected below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-13, 15-17, 21-22 and 24-26 is/are rejected under 35 U.S.C. 103 as being un-patentable over Detlesen et al (US 2012/0184352) in view of Braun (US 2012/0244939) and Phillips et al (US 2012/0115616).
Regarding claims 1 and 21: Detlesen discloses generating a live video signal of a gaming environment using a camera on a mixed reality device being worn by a user of the mixed reality device, wherein the live video signal corresponds to a real world view of the gaming environment being viewed by the user (paragraph [0050], paragraph [0052], paragraph [0062], mobile device 104 includes a camera (not shown in FIG. 1) that is capturing media content 105 (e.g., a still image or motion video) of a wagering game machine 108); determining an identity of a player based on an image of the player in the live video signal, wherein the player is visible to the user of the mixed reality device in the real world view of the environment (paragraph [0062], paragraph [0109], the overlay module 236 determines an identification of a wagering game player playing a wagering game at the wagering game machine, at a time when the media content is captured. In some example embodiments, this identification of the player is provided by a backend server); retrieving information about the player from a database of registered persons in response to the determined identity (paragraph [0109] - paragraph [0110], the overlay module 236 downloads, into the mobile device 206 from a backend server, overlay imagery derived from wagering game activity of the wagering game player); and displaying information about the player to the user of the mixed reality device, separate from the live video signal so that the information appears adjacent to the player in the real world view of the environment (paragraph [0109] - paragraph [0110], Fig. 6, the overlay module 236 downloads, into the mobile device 206 from a backend server, overlay imagery derived from wagering game activity of the wagering game player. The wagering game activity can include any trackable measure (e.g., time of play, the amount of money spent on this wagering game machine or at the wagering game establishment for a given time period (e.g., last 24 hours), whether the player is having a winning trend or losing trend, etc.)). 
However, Detlesen does not specifically disclose that the mixed reality device is being worn by a user; or that the information about the player comprises a game type preference associated with the player. 
Braun discloses that a mixed reality device is a device being worn by a user (paragraph [0004], paragraph [0006], paragraph [0068], Fig. 5A, the AR technology includes head-mounted displays and virtual retinal displays for visualization purposes).
Phillips discloses that the information about the player comprises a game type preference associated with the player (paragraph [0084], The tracking module tracks the player's interactions with the gaming device in terms of types of games played, playing habits, wager levels, favorite plays for at least some certain games, and any configuration changes that deviate from default or reconfigured settings, and updates the player's preference information accordingly).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the application to integrate the head mounted display as taught by Braun into the gaming system as taught by Detlesen in order to yield the predictable result of employing the most entertaining and exciting machines, features, and enhancements available, as such machines attract frequent play and hence increase profitability to the operator (Detlesen, paragraph [0004]). Further, it would 
Regarding claim 13: Detlesen discloses that which is discussed above. Detlesen further discloses generating a live video signal of a gaming environment using a camera on a mixed reality device being worn by a user of the mixed reality device, wherein the live video signal corresponds to a real world view of the gaming environment being viewed by the user (paragraph [0050], paragraph [0052], paragraph [0062], mobile device 104 includes a camera (not shown in FIG. 1) that is capturing media content 105 (e.g., a still image or motion video) of a wagering game machine 108); identifying an electronic gaming machine based on an image of the electronic gaming machine in the live video signal, wherein the electronic gaming machine is visible to the user of the mixed reality device in the real world view of the gaming environment (paragraph [0108], the overlay module 236 identifies the wagering game machine based on the location of the mobile device 206 and the direction that the lens of the camera 209 is facing at the time when the media content is captured by the camera 209 (see description at block 1208 of FIG. 12 above)); retrieving information about the electronic gaming machine from a database of electronic gaming machine information (paragraph [0110], the overlay module 236 downloads, into the mobile device 206 from a backend server, overlay imagery derived from wagering game activity of the wagering game player. The wagering game activity can include any trackable measure (e.g., time of play, the amount of money spent on this wagering game machine or at the wagering game establishment for a given time period (e.g., last 24 hours), whether the player is having a winning trend or losing trend, etc.)); and displaying information about the electronic gaming machine to the user of the mixed reality device, separate from the live video signal so that the information appears adjacent to the electronic gaming machine in the real world view of the environment (paragraph [0109] - paragraph [0110], Fig. 6, the overlay module 236 downloads, into the mobile device 206 from a backend server, overlay imagery derived from wagering game activity of the wagering game player. The wagering game activity can include any trackable measure (e.g., time of play, the amount of money spent on this wagering game machine or at the wagering game establishment for a given time period (e.g., last 24 hours), whether the player is having a winning trend or losing trend, etc.)). 
However, Detlesen does not specifically disclose that the mixed reality device is being worn by a user; or that the information about the electronic gaming machine comprises a highest award achieved on the electronic gaming machine.
Braun discloses that a mixed reality device is a device being worn by a user (paragraph [0004], paragraph [0006], paragraph [0068], Fig. 5A, the AR technology includes head-mounted displays and virtual retinal displays for visualization purposes).
Phillips discloses that the information about the electronic gaming machine comprises a highest award achieved on the electronic gaming machine (paragraph [0080], paragraph [0104], paragraph [0155], According to one embodiment of the invention, identification of the players at the gaming terminal also allows the gaming terminal to automatically track player wagers, financial transactions, and other gaming transactions. The collected information may be stored locally at the table or transmitted to the tracking module for storing in the player record, the examiner interprets gaming transaction which are tracked to inherently include the highest awards which are awarded).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the application to integrate the head mounted display as taught by Braun into the gaming system as taught by Detlesen in order to yield the predictable result of employing the most entertaining and exciting machines, features, and enhancements available, as such machines attract frequent play and hence increase profitability to the operator (Detlesen, paragraph [0004]). Further, it would have been obvious to one of ordinary skill in the art at the time of the application to integrate the tracked data as taught by Phillips into the game system as taught by Detlesen in order to yield the 
Regarding claims 4 and 24: Detlesen and Braun disclose that which is discussed above. Detlesen further discloses identifying an electronic gaming machine that the player is using (paragraph [0108], the overlay module 236 identifies the wagering game machine based on the location of the mobile device 206 and the direction that the lens of the camera 209 is facing at the time when the media content is captured by the camera 209 (see description at block 1208 of FIG. 12 above)); receiving game information relating to the player’s performance on the electronic gaming machine (paragraph [0110], At block 1312, the overlay module 236 downloads, into the mobile device 206 from a backend server, overlay imagery derived from wagering game activity of the wagering game player. The wagering game activity can include any trackable measure (e.g., time of play, the amount of money spent on this wagering game machine or at the wagering game establishment for a given time period (e.g., last 24 hours), whether the player is having a winning trend or losing trend, etc.));and displaying the game information, separate from the live video signal, to the user of the mixed reality device so that the game information appears to the user to be adjacent the player in the real world view of the gaming environment (paragraph [0110], At block 1312, the overlay module 236 downloads, into the mobile device 206 from a backend server, overlay imagery derived from wagering game activity of the wagering game player. The wagering game activity can include any trackable measure (e.g., time of play, the amount of money spent on this wagering game machine or at the wagering game establishment for a given time period (e.g., last 24 hours), whether the player is having a winning trend or losing trend, etc.)), wherein the game information comprises a total coin-in by the player at the gaming machine (paragraph [0110], At block 1312, the overlay module 236 downloads, into the mobile device 206 from a backend server, overlay imagery derived from wagering game activity of the wagering game player. The wagering game activity can include any trackable measure (e.g., time of play, the amount of money spent on this wagering game machine or at the wagering game establishment for a given time period (e.g., last 24 hours), whether the player is having a winning trend or losing trend, etc.)). Although Detlesen does not specifically disclose that the game information comprises a total return to the player from the gaming machine, the examiner interprets trackable measures to include a total return to a player. It would have been obvious to one of ordinary skill in the art at the time of the application to track the total return to the player in order to yield the predictable result of employing the most entertaining and exciting machines, features, and enhancements available, as such machines attract frequent play and hence increase profitability to the operator (Detlesen, paragraph [0004]). 
Regarding claim 6: Detlesen and Braun disclose that which is discussed above. Detlesen further discloses displaying an icon indicative of a current status of the player, separate from the live video signal, to the user of the mixed reality device so that the icon appears to the user to be adjacent to the player (paragraph [0080], Fig. 6, FIG. 6 is a screenshot of a mobile device's display providing augmented reality that shows attributes of a wagering game player relative to a wagering game machine); and displaying an indication of a special offer that is unique to the player based on the current status of the player to the user of the mixed reality device, so that the icon and the indication appear to the user to be adjacent the player in the real-world view of the gaming environment (paragraph [0080], Fig. 6, such information can enable the operators to identify the "big spenders" in the wagering game establishment. Also, if such patrons are in a losing trend, the operator can provide additional credits or compensation to the wagering game player to try to alleviate the losses. In some example embodiments, the mobile device can communicate with backend servers to provide these additional credits or compensation).
Regarding claim 7: Detlesen and Braun disclose that which is discussed above. Detlesen further discloses that the icon indicates a player reward status of the player (paragraph [0080], Fig. 6, such information can enable the operators to identify the "big spenders" in the wagering game establishment. Also, if such patrons are in a losing trend, the operator can provide additional credits or compensation to the wagering game player to try to alleviate the losses. In some example embodiments, the mobile device can communicate with backend servers to provide these additional credits or compensation).
Regarding claim 8: Detlesen and Braun disclose that which is discussed above. Detlesen further discloses that the icon indicates that the player requires assistance (paragraph [0080], Fig. 6, such information can enable the operators to identify the "big spenders" in the wagering game establishment. Also, if such patrons are in a losing trend, the operator can provide additional credits or compensation to the wagering game player to try to alleviate the losses. In some example embodiments, the mobile device can communicate with backend servers to provide these additional credits or compensation, the examiner interprets a player in a losing trend requiring assistance to alleviate their losses).
Regarding claim 9: Detlesen and Braun disclose that which is discussed above. Detlesen further discloses receiving back betting information about the player, wherein the back betting information comprises an available wager on an outcome of a game played by the player and displaying the back betting information about the player, separate from the live video signal, to the user of the electronic device so that the back betting information appears to the user to be adjacent the player (paragraph [0056], the overlay imagery can enable side wagering or betting relative to the wagering game machine of which media content is captured, the overlay imagery enables the player 102 to input bets relative to a game currently being played on the wagering game machine 106).
Regarding claim 10: Detlesen and Braun disclose that which is discussed above. Detlesen further discloses receiving a back bet wager input on the mixed reality device on a game played by the player, and transmitting the back bet wager input to a back bet server (paragraph [0056], the overlay imagery can enable side wagering or betting relative to the wagering game machine of which media content is captured, the overlay imagery enables the player 102 to input bets relative to a game currently being played on the wagering game machine 106).
the overlay module 236 identifies the wagering game machine based on the location of the mobile device 206 and the direction that the lens of the camera 209 is facing at the time when the media content is captured by the camera 209 (see description at block 1208 of FIG. 12 above)).
Regarding claim 12: Detlesen and Braun disclose that which is discussed above. Detlesen further discloses that determining the identity of the player who is visible in the live video signal comprises transmitting the live video signal to a remote server and receiving the identity of the player from the remote server (paragraph [0109] - paragraph [0110], the overlay module 236 determines an identification of a wagering game player playing a wagering game at the wagering game machine, at a time when the media content is captured. In some example embodiments, this identification of the player is provided by a backend server, the overlay module 236 downloads, into the mobile device 206 from a backend server, overlay imagery derived from wagering game activity of the wagering game player. The wagering game activity can include any trackable measure).
Regarding claim 22: Detlesen and Braun disclose that which is discussed above. Detlesen further discloses that the overlay imagery may include information about a gaming machine, including any trackable measure (paragraph [0110], the overlay module 236 downloads, into the mobile device 206 from a backend server, overlay imagery derived from wagering game activity of the wagering game player. The wagering game activity can include any trackable measure). Although Detlesen does not specifically disclose that the overlay imagery includes a highest award achieved on the gaming machine, the examiner interprets trackable measures to include a highest award achieved. It would have been obvious to one of ordinary skill in the art at the time of the application to track the highest award of a gaming machine in order to yield the predictable result of employing the most entertaining and exciting machines, features, and enhancements 
Regarding claim 16: Detlesen and Braun disclose that which is discussed above. Detlesen further discloses that the information about the electronic gaming machine includes information specific to the user of the mixed reality device (paragraph [0110], the overlay module 236 downloads, into the mobile device 206 from a backend server, overlay imagery derived from wagering game activity of the wagering game player. The wagering game activity can include any trackable measure).
Regarding claim 17: Detlesen and Braun disclose that which is discussed above. Detlesen further discloses that the information about the electronic gaming machine comprises machine service information (paragraph [0066], the overlay imagery can be derived from data from the wagering game manufacturer or the wagering game establishment, the examiner interprets manufacturer supplied data as reasonably equivalent to service information). 
Regarding claim 25: Detlesen and Braun disclose that which is discussed above. Detlesen further discloses displaying the back betting information about the player, separate from the live video to the user of the mixed reality device so that the back betting information appears to the user adjacent the player in the real world view of the gaming environment (paragraph [0109] - paragraph [0110], Fig. 6, the overlay module 236 downloads, into the mobile device 206 from a backend server, overlay imagery derived from wagering game activity of the wagering game player. The wagering game activity can include any trackable measure (e.g., time of play, the amount of money spent on this wagering game machine or at the wagering game establishment for a given time period (e.g., last 24 hours), whether the player is having a winning trend or losing trend, etc.)).
 However, Detlesen does not specifically disclose receiving back betting information about the player, wherein the back betting information comprises an available wager on an outcome of a game played by the player.
The tracking module tracks the player's interactions with the gaming device in terms of types of games played, playing habits, wager levels, favorite plays for at least some certain games, and any configuration changes that deviate from default or reconfigured settings, and updates the player's preference information accordingly).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the application to integrate the tracked data as taught by Phillips into the game system as taught by Detlesen in order to yield the predictable result of attracting and retaining players, thereby increasing revenues for game operators (Phillips, paragraph [0051]).
Regarding claim 26: Detlesen and Braun disclose that which is discussed above. However, Detlesen does not specifically disclose receiving a back bet wager input on the mixed reality device on the game played by the player and transmitting the back bet wager input to a back bet server.
Phillips discloses receiving a back bet wager input on the game played by the player and transmitting the back bet wager input to a back bet server (paragraph [0084], The tracking module tracks the player's interactions with the gaming device in terms of types of games played, playing habits, wager levels, favorite plays for at least some certain games, and any configuration changes that deviate from default or reconfigured settings, and updates the player's preference information accordingly).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the application to integrate the tracked data as taught by Phillips into the game system as taught by Detlesen in order to yield the predictable result of attracting and retaining players, thereby increasing revenues for game operators (Phillips, paragraph [0051]).
Claims 18, 20 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Detlesen et al (US 2012/0184352) in view of Braun (US 2012/0244939) and Phillips et al (US 2012/0115616) as applied to the claims above, and further in view of Muir et al (US 2006/0189382).
Regarding claim 18: Detlesen discloses that which is discussed above. Detlesen further discloses receiving information describing a location and an orientation of the wireless electronic device from the wireless electronic device (paragraph [0108], the overlay module 236 identifies the wagering game machine based on the location of the mobile device 206 and the direction that the lens of the camera 209 is facing at the time when the media content is captured by the camera 209 (see description at block 1208 of FIG. 12 above)); generating a live video signal of a gaming environment using a camera on a mixed reality device being worn by a user of the mixed reality device, wherein the live video signal corresponds to a real world view of the gaming environment being viewed by the user (paragraph [0050], paragraph [0052], paragraph [0062], mobile device 104 includes a camera (not shown in FIG. 1) that is capturing media content 105 (e.g., a still image or motion video) of a wagering game machine 108); identifying an electronic gaming machine based on an image of the electronic gaming machine in the live video signal, wherein the electronic gaming machine is visible to the user of the mixed reality device in the real world view of the gaming environment (paragraph [0108], the overlay module 236 identifies the wagering game machine based on the location of the mobile device 206 and the direction that the lens of the camera 209 is facing at the time when the media content is captured by the camera 209 (see description at block 1208 of FIG. 12 above)); retrieving information about the electronic gaming machine from a database of electronic gaming machine information (paragraph [0110], the overlay module 236 downloads, into the mobile device 206 from a backend server, overlay imagery derived from wagering game activity of the wagering game player. The wagering game activity can include any trackable measure (e.g., time of play, the amount of money spent on this wagering game machine or at the wagering game establishment for a given time period (e.g., last 24 hours), whether the player is having a winning trend or losing trend, etc.)); and displaying , the overlay module 236 downloads, into the mobile device 206 from a backend server, overlay imagery derived from wagering game activity of the wagering game player. The wagering game activity can include any trackable measure (e.g., time of play, the amount of money spent on this wagering game machine or at the wagering game establishment for a given time period (e.g., last 24 hours), whether the player is having a winning trend or losing trend, etc.)); wherein the information comprises an icon indicative of a current status of the player (paragraph [0065], For example, if the player is a "big spender" that is currently in a losing trend, the overlay imagery can be a picture of a whale with a red down arrow. In such a situation, the operator can provide free "comps" for the player); and an indication of a special offer that is unique to the player based on the current status of the player (paragraph [0065], The overlay imagery can include the amount of money the player has spent for a given time period, if the player is having a winning trend or losing trend, and more. For example, if the player is a "big spender" that is currently in a losing trend, the overlay imagery can be a picture of a whale with a red down arrow. In such a situation, the operator can provide free "comps" for the player). Although Detlesen does not specifically disclose a first bonus associated with player of the wagering game at the electronic gaming device and a second bonus different from the first bonus associated with play of the wagering game at a second gaming device different from the electronic gaming device, it would have been obvious to one of ordinary skill in the art at the time of the time of the application to provide players with different awards at different gaming devices in order to yield the predictable result of funneling players to underperforming device, to thereby increase their usage and thereby increase gaming revenues.
However, Detlesen does not specifically disclose that the mixed reality device is being worn by a user; or receiving a player identification from a wireless electronic device in a gaming 
Braun discloses that a mixed reality device is a device being worn by a user (paragraph [0004], paragraph [0006], paragraph [0068], Fig. 5A, the AR technology includes head-mounted displays and virtual retinal displays for visualization purposes).
Muir discloses receiving a player identification from a wireless electronic device in a gaming facility, wherein the player identification is uniquely associated with a player of a wagering game in the gaming facility (paragraph [0157], In FIG. 8, returning to step 865, when the player establishes a communications session with the central control server 630 using mobile device 605, the method proceeds to step 875, at which the central control server 630 prompts the player to enter the unique ID number displayed on the gaming machine or, if the player cannot do so, cancel the call. This prompt can be in the format of automated voice instructions from the backend server and/or phone system, a text message, e-mail message, or other suitable form of communication to the mobile device as will be understood by those skilled in the art. In step 875, in some embodiments, the central control server 630 can request additional security information such as the player's name, player tracking number, password, or other information to confirm the player's identity) and obtaining a player profile associated with the player (paragraph [0157], In FIG. 8, returning to step 865, when the player establishes a communications session with the central control server 630 using mobile device 605, the method proceeds to step 875, at which the central control server 630 prompts the player to enter the unique ID number displayed on the gaming machine or, if the player cannot do so, cancel the call. This prompt can be in the format of automated voice instructions from the backend server and/or phone system, a text message, e-mail message, or other suitable form of communication to the mobile device as will be understood by those skilled in the art. In step 875, in some embodiments, the central control server 630 can request additional security information such as the player's name, player tracking number, password, or other information to confirm the player's identity)

Regarding claim 20: Detlesen and Braun disclose that which is discussed above. Detlesen further discloses transmitting a location and an orientation of the mixed device to a remote server (paragraph [0108], the overlay module 236 identifies the wagering game machine based on the location of the mobile device 206 and the direction that the lens of the camera 209 is facing at the time when the media content is captured by the camera 209 (see description at block 1208 of FIG. 12 above)).
Regarding claim 23: Detlesen and Braun disclose that which is discussed above. Detlesen further discloses that the overlay imagery may include information about a gaming machine, including any trackable measure (paragraph [0110], the overlay module 236 downloads, into the mobile device 206 from a backend server, overlay imagery derived from wagering game activity of the wagering game player. The wagering game activity can include any trackable measure). Although Detlesen does not specifically disclose that the overlay imagery includes a highest award achieved on the gaming machine, the examiner interprets trackable measures to include a highest award achieved. It would have been obvious to one of ordinary skill in the art at the time of the application to track the highest award of a gaming machine in order to yield the predictable result of employing the most entertaining and exciting machines, features, and enhancements available, as such machines attract frequent play and hence increase profitability to the operator (Detlesen, paragraph [0004]). 


Response to Arguments
Applicant's arguments filed 01/06/2021, with respect to the rejection of claims 1, 3-4, 6-13, 15-17, 21-22 and 24 under 35 U.S.C. 103 have been fully considered but they are not persuasive. 
In response to applicant's argument that “Braun is directed to "defining an augmented reality character in a computer game", which is entirely different from the wagering game machine embodiments of Detlesen, using different hardware, and which in an entirely different field of endeavor”, it appears that the applicant is arguing that Braun and Detlesen are non-analogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Braun is reasonably pertinent to the particular problem with which the applicant was concerned, i.e., mixed reality devices which are worn by users as taught by Braun and tracked gaming machine information as taught by Phillips.
Further, in response to applicant's argument that “Braun is directed to "defining an augmented reality character in a computer game", which is entirely different from the wagering game machine embodiments of Detlesen, using different hardware, and which in an entirely different field of endeavor”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one of ordinary skill in the art at the time of the application to integrate the head mounted display as taught by Braun into the gaming system as taught by Detlesen in order to yield the predictable result of employing the most entertaining and exciting machines, features, and enhancements available, as such machines attract frequent play and hence increase profitability to the operator (Detlesen, paragraph [0004]). Further, it would have been obvious to one of ordinary skill in the art at the time of the application to integrate the tracked data as taught by Phillips into the game system as taught by Detlesen in order to yield the predictable result of attracting and retaining players, thereby increasing revenues for game operators (Phillips, paragraph [0051]).
In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Specifically, applicant argues that Detlesen does not teach “a highest award achieved on the electronic gaming machine”, as discussed above, the examiner has relied on Phillips which discloses this claim limitation. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 
Applicant argues that Detlesen does not disclose “displaying the back betting information about the player, separate from the live video signal, to the user of the mixed reality device so that the back betting information appears to the user to be adjacent the player in the real-world view of the gaming environment”. The examiner must respectfully disagree. Detlesen discloses that the betting information of the machine of which the media content is captured is overlain on the media content. As such, the overlay imagery would provide the user with information regarding the player on the machine which the user has captured with the media content, as discussed above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Jason Pinheiro/             Examiner, Art Unit 3715

/KANG HU/             Supervisory Patent Examiner, Art Unit 3715